            Case 1:18-cr-00682-SHS Document 63 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
               v.
                                                      18-CR-682 (SHS)
 COREY SUMLIN,
                             Defendant.               ORDER



SIDNEY H. STEIN, U.S. District Judge.
      On June 3, 2019, this Court sentenced defendant Corey Sumlin to forty-six months of
incarceration after he pleaded guilty to possessing a firearm in violation of 18 U.S.C. § 922(g).
(J., ECF No. 31.) Since then, he has filed multiple motions to reduce his sentence under the
compassionate release statute, 18 U.S.C. § 3582(c)(1)(A). (See Def.’s Mot., ECF No. 39; Def.’s
Mot., ECF No. 44; Def.’s Mot., ECF No. 52.)
    The Court denied those motions, finding that Sumlin had failed to demonstrate
“extraordinary and compelling reasons” warranting a sentence reduction. (See, e.g., Order,
ECF No. 45.) Specifically, the Court repeatedly found that Sumlin had failed to present
evidence showing that the conditions at his facility, FCI Allenwood, posed a high risk of
COVID-19 infection and failed to present evidence of underlying health conditions that
would put him at a high risk for severe illness from COVID-19. (See Order, ECF No. 54.)
    On December 31, Sumlin filed a motion for reconsideration of the Court’s most recent
order denying him compassionate release. (Def.’s Mot., ECF No. 60.) Sumlin now alleges that
“[c]ompassionate release is appropriate because Mr. Sumlin is near the end of his sentence . .
. and a COVID-19 outbreak is raging within [FCI Allenwood].”(Def.’s Mot. at 2, ECF No. 60.)
    Although the number of COVID-19 cases at FCI Allenwood has risen since the Court’s
prior denials of Sumlin’s motions for compassionate release, Sumlin avers that he is
scheduled to be released from FCI Allenwood and transferred to a halfway house tomorrow,
on January 20. (Def.’s Mot. at 2, ECF No. 60.) He will then serve the remainder of his
sentence, approximately seven months, in the halfway house, reducing his danger of
infection from COVID-19. (See id.) Considering his lack of underlying health conditions that
would put him at a high risk of severe illness from COVID-19 and his imminent release to a
halfway house, the Court finds that Sumlin has not presented “extraordinary and compelling
reasons” warranting compassionate release.
          Case 1:18-cr-00682-SHS Document 63 Filed 01/19/21 Page 2 of 2




   Accordingly, IT IS HEREBY ORDERED that Sumlin’s motion for reconsideration is
denied.
Dated: New York, New York
       January 19, 2020




                                          2
